Citation Nr: 1430550	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to hepatitis C.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for dysthymic disorder, claimed as depression, to include as secondary to hepatitis C.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for hypertension, to include as secondary to hepatitis C.  

6.  Entitlement to service connection for dysthymic disorder, claimed as depression, to include as secondary to hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

VETERAN


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1980.  

These matters come before the Board on an appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013, the Veteran had a hearing before the undersigned judge via Video Conference and a transcript of that hearing is of record.  

The issue(s) of entitlement to service connection for hepatitis C, hypertension, to include as secondary to hepatitis C, and dysthymic disorder, claimed as depression, to include as secondary to hepatitis C are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An April 2003 rating decision denied an application to reopen a claim for service connection for hepatitis C, and a March 2007 rating decision denied claims for service connection for hypertension and a dysthymic disorder, to include as secondary to hepatitis C.  The Veteran did not appeal those decisions and the decisions are final.  

2.  Some of the evidence presented since the April 2003 and March 2007 rating decisions includes evidence that bears directly and substantially upon the specific maters under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for hepatitis C, hypertension, and a dysthymic disorder.  


CONCLUSIONS OF LAW

1.  The April 2003 and March 2007 rating decisions denying an application to reopen a claim for service connection for hepatitis C and claims for service connection for hypertension and a dysthymic disorder, respectively, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to hepatitis C.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for dysthymic disorder, to include as secondary to hepatitis C.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 2003 rating decision denied an application to reopen a claim for service connection for hepatitis C on the basis that there was still no evidence showing that the Veteran's hepatitis C was related to the viral hepatitis the Veteran had on active duty.  Similarly, the March 2007 rating decision denied service connection for hypertension and a dysthymic disorder on the basis that there was insufficient evidence linking such disability to service or service-connected disability.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  

The evidence added to the claims file since the last final denial of the claims includes testimony from the Veteran via a December 2013 Video Conference hearing.  The testimony indicates that the Veteran shared razors with other soldiers out in the field.  Additionally, the Veteran stated that his symptoms have remained the same since he had viral hepatitis in service.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds the Veteran's statements regarding sharing razors with other soldiers out in the field and having the same symptomatology during service and since service to be credible and sufficient to reopen a claim for service connection for a hepatitis C disability.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.  

Additionally, as the claim for service connection for hepatitis C, has been reopened herein, the Board further concludes that since hypertension and a dysthymic disorder are being claimed, in part, as secondary to hepatitis C, these claims should also be reopened pursuant to Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (discussing claims that are "inextricably intertwined").  

In conclusion, the Board has concluded that new and material evidence has been submitted, and the claims for service connection for hepatitis C, hypertension, and a dysthymic disorder are reopened.  





ORDER

New and material evidence having been received, the claim for service connection for hepatitis C is reopened.  To that extent only the claim is allowed.  

New and material evidence having been received, the claim for service connection for hypertension, to include as secondary to hepatitis C, is reopened.  To that extent only the claim is allowed.  

New and material evidence having been received, the claim for service connection for dysthymic disorder, claimed as depression, to include as secondary to hepatitis C, is reopened.  To that extent only the claim is allowed.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

At his December 2013 Board hearing, the Veteran indicated that while on active duty it was common for the soldiers to share razors while out in the field and that he participated in such activities.  He also reported that the symptoms he experienced with viral hepatitis while on active duty continued after discharge and are the same symptoms he experiences now.  In light of the Veteran's statements suggesting his current hepatitis C is related to the shared razor use on active duty, a VA examination regarding the etiology of his current hepatitis C is warranted.  As such, the Board finds it is appropriate to afford the Veteran a new examination to determine the etiology of his current hepatitis C, and whether there is a nexus between it and service.  38 C.F.R. § 3.159(c)(4) (2013).  

As the Veteran contends that his hypertension and dysthymic disorder, claimed as depression, are secondary to his hepatitis C, the issues are inextricably intertwined with one another.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); cf. DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (holding that a secondary service section claim premised on disability not service connection reasonably encompasses a claim for the causal disease or disability).  As such, appellate action on the claim for service connection for hypertension, to include as secondary to hepatitis C and dysthymic disorder, claimed as depression, to include as secondary to hepatitis C at this time, would be premature and are held in abeyance until the development on the claim for service connection for hepatitis C has been accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not currently associated with the claims file.  

2.  After obtaining the above records, schedule the Veteran for a VA examination to determine the etiology of his current hepatitis C.  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service use of shared razors, as well as his report of hepatitis symptoms.  The examiner should provide the following information:  

Opine whether it is at least as likely as not (50 percent or greater probability) that the current hepatitis C disability is due to the Veteran's service, to include sharing razors with other servicemen.  
A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If the resolution remains less than fully favorable, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond prior to dispatch to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


